Title: To Thomas Jefferson from Jonathan Dayton, 6 August 1807
From: Dayton, Jonathan
To: Jefferson, Thomas


                        
                            Richmond Virga. August 6th. 1807
                        
                        Learning that the President of the U. States is at Monticelli I venture to intrude upon his retirement with
                            the assurances of my highest respect, & to solicit from his humanity and goodness the single favor of his intimating by a
                            line to the Atty. Genl. his approbation of my being admitted to bail. I am confident that the Government have no
                            desire to treat me with unnecessary rigor—I believe they would rejoice at my acquittal & am sure they will have an
                            opportunity of doing so whenever my tryal can be had, but in the mean time a close confinement would destroy me. Since my
                            arrival in this place whither I hastened voluntarily to demand & meet my tryal, I have been confined for five sixths of
                            the time to my room & bed, from which I am in hourly apprehension of being torn and hurried to a prison, which in this
                            season & my present low health would probably prove fatal to me. I have a wife & two daughters whom the news of my
                            being imprisoned, at this time, would overwhelm with distress & despair—I have a father in the decline of life, whose
                            grey hairs the sad intelligence would bring down with sorrow to the grave—The accounts of my strange accusation affected
                            them by no means so much, because they knew well that on the very day that I am charged with the overt act on
                            Blennerhasset’s island I was in the bosom of my family & that for eighteen months last past, I had not been six days
                            from home, & therefore they were sure that my innocence would appear upon my tryal. For this mark of your favor &
                            indulgence Sir, if granted, not only they & each of them but all my friends as well as myself, shall ever feel ourselves
                            most grateful. It would be easy Sir, if it were not improper to shew that my case is variant in all it’s features from
                            that of all the others who are accused, in my not having been within 300 miles of the Ohio in eighteen months, never having been on Blennerhasset’s island, nor seen the man himself, in not
                            being charged with any overt act, but as matter of fiction, in my presenting myself voluntarily for tryal, & being in
                            extremely ill health. Even the letters in cypher will be shewn to be forgeries (altho’ if genuine they would not prove a
                            treasonable intent,) & they carry with them the internal evidence of their falsity. To more than one person in the city
                            of New Orleans & elsewhere, General Wilkinson has declared his doubts of their authenticity, & I think it probable
                            Sir, that under the influence of the same doubt, he forbore to mention any name when he first communicated their rect.
                            to the Government. Unwilling to trouble you Sir with any application of that sort, I have asked the Sect. of State to
                            state to me in writing the manner & terms in which the communication was officially made by the General to the
                            Governmt., which with me, & doubtless with the Atty. Genl. will be accepted instead of a deposition made under
                            commission or otherwise, for I would on no account give unnecessary trouble. My extreme anxiety not to be regarded by you
                            as guilty of Acts or designs which my soul abhors, nor to suffer even for a moment in your good opinion, induces me to add
                            that there exists not a person who constantly affords a deeper & a surer pledge than myself of certain hostility to
                            such projects as those imputed to Colonel Burr. A revolution or serious disturbance in the States & territories
                            connected with the western waters, would be most ruinous to my interest, as the value & sales or settlements of those
                            lands depend upon the continuance of tranquillity, & besides this, their severance from the Union would destroy the only
                            security for their property there, which Non-residents possess under the Ordinance for the Government of the northwestern
                            territory. I should have every thing to lose, & nothing to gain by such a change. There is another consideration which
                            cannot but have it’s weight—I was the only Federalist who voted for the purchase treaty & who consequently stood in one
                            sense on higher ground of responsibility than any other Senator—Strange therefore as well as foolish indeed would it
                            appear that I should immediately countenance projects which would tend to put me completely in the wrong, by proving the
                            purchase of Louisiana to be an ill-judged & injurious measure. My wishes, my views & my exertions had an opposite
                            direction, & I should have regarded any man an enemy to mine & my country’s interests, whom I should have discovered
                            laboring to counteract them.
                        If I have gone more into details than, strictly considered, was proper, or if there should appear to you Sir
                            to be the least indecorum in addressing any letter to the President upon the subject, I pray you to believe my intentions
                            pure, & that the indiscretion, if it be one, has arisen from my unwillingness to suffer even for a moment in your
                            opinion of my guilt, & from my unbounded anxiety for the feelings of a family, most dear to me,
                            whom the intelligence of my imprisonment in the present infirm state of my health would render most completely wretched.
                            These considerations have prompted & emboldened me to make the application, & I trust in your goodness to make it
                            effectual, for from no other source can the favor be expected.
                  I have the honor to be Sir with the highest respect
                            & consideration Your most obedt. servt.
                        
                            Jona: Dayton
                            
                        
                    